Title: Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton to Colonels Charles O’Hara and West Hyde, 12 December 1778
From: Harrison, Robert Hanson,Hamilton, Alexander
To: O’Hara, Charles,Hyde, West


Amboy [New Jersey] December 12th: 1778
Gentlemen,
We have read the Letter, with which you were pleased to favor us, this Afternoon.
We join with you in lamenting, that the purpose of our meeting have been frustrated, and we assure you, that it is to us matter of equal concern and surprise to find, that there should be a difference in our respective constructions of the Resolve, to which you refer. Persuaded, as we were, that the terms of that Resolve were too simple and precise to admit of more than one interpretation; we did not even suspect it possible to differ about its meaning; and the objects of our meeting having been delineated, in a manner, which appeared to us perfectly clear and explicit, we had no expectation of the difficulty, which has occured, in carrying them into execution.
You will not be surprised, that this should have been the case, when you recur to the circumstances, that produced our meeting. We beg leave to recal[l] them to your view. Sir Henry Clinton in His Letter of the 10th. of November proposed to General Washington an Exchange of our Officers prisoners in his hands, for Officers and Men of the Convention Troops. General Washington replied, that he did not think himself authorised to accede to the proposal, but would refer it to Congress and communicate their decision. In a subsequent Letter of the 27th., he transmitted the Resolve in question as an “answer to the proposition contained in Sir Henry’s Letter of the 10th;” at the same time, announcing our appointment as Commissioners, “to negociate an Exchange on the Principles therein mentioned.” The Language of the Resolve was literally this—to exchange “the Officers in the Service of the United States, prisoners in the actual possession of the Enemy, or out on parole, for the Officers and Men of the Troops of Convention, according to their Rank and number: Officers of equal Rank to be first exchanged, after which, if it shall be necessary, an equivalent of inferior for superior Officers—and if, agreeably to such equivalent, all the Officers of the Enemy shall be exchanged and a balance of prisoners remain in their hands, then an equivalent of privates shall be settled according to the customary proportion or such proportion as may be agreed on.” Sir Henry Clinton in his letter of the 2d. Instant acknowledged the receipt of the foregoing and consented “in consequence” to a meeting of Commissioners at the time and place appointed.
This, Gentlemen, you will be sensible could not be considered by us otherwise, than as an acquiesence with the terms of the Resolve: and we appeal to your own candor, for their perspicuity and natural import. It could not, therefore, but appear strange, that at first sight of our powers, without any comment, or explanation; though they were expressed, not only in the Spirit, but in the letter of the Resolve; You, at once, objected to them, and declared, the purpose of our meeting had been misunderstood. As the one was only a transcript of the other, we conceived, from the manner in which the objection was raised, that it applied, not to any construction given to the Resolve, but to the Resolve itself.
How far the feelings of honor, justice and humanity may be repugnant to a compliance with the proposal, which has been made, you only can determine for yourselves; though we think it a question, which might have merited an earlier consideration. We believe however it is not very customary to exchange Officers for privates, when there is a sufficient number of Officers on both sides to exchange for each other; but that this is rather a secondary expedient, made use of only when there are Officers, on one side, and none, on the other. In the present War, the practice of exchanging Officers for private Men, in any case whatever, has not yet been known; and if exchanges, conducted without reference to this principle, have heretofore been thought consistent with justice and humanity, we can perceive no sufficient reason why a different opinion should be entertained, at this time.
With respect to any inconveniences, which you think might attend the exchanging all the Officers of the Convention Troops, we take the liberty to repeat what we mentioned in our interview, this morning—that we are willing to exchange as many of them, as you may judge proper, for others of equal rank, as far as numbers will extend.
We beg leave to assure you, that we should be happy to be afforded an opportunity of concurring with you, to the utmost of our power, in measures, for extending relief, as far as the circumstances of the parties will permit, to every order of captivity, on principles of humanity and mutual advantage.
We are, Gentlemen, Your Most Obedient Humble Servants

Rob: H: Harrison
Alex: Hamilton.
Colonels O Hara & Hyde.

